                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


BRIDGETT POLLARD,
       Movant,
                                                              Cv. No. 2:18-cv-02317-JPM-tmp
v.
                                                               Cr. No. 2:14-cr-20285-JPM-01
UNITED STATES OF AMERICA,
       Respondent.


      ORDER DENYING & DISMISSING MOTION PURSUANT TO 28 U.S.C. § 2255
             ORDER DENYING CERTIFICATE OF APPEALABILITY
           ORDER CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH
                                 AND
      ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


       Before the Court are the motion pursuant to 28 U.S.C. § 2255 (§ 2255 motion”) filed by

Movant Bridgett Pollard (ECF No. 1), the response of the United States (ECF No. 7), and

Pollard’s replies. (ECF Nos. 10 & 11.) For the reasons stated below, the Court DENIES the §

2255 motion.

 I.    PROCEDURAL HISTORY

       A.        Criminal Case No. 2:14-cr-20285-JPM-01

       On October 29, 2014, a federal grand jury in the Western District of Tennessee returned

an indictment against Pollard charging her with twelve counts of aiding and assisting in the

preparation of false and fraudulent tax returns for the 2008 tax year, in violation of 26 U.S.C. §

7206(2). (Criminal (“Cr.”) ECF No. 1.) From December 7, 2015, through December 9, 2015,

this Court presided at a jury trial, at which the jury found Pollard guilty as charged. 1 (Cr. ECF


       1
           This was Pollard’s second trial; the first trial ended in a mistrial. (Cr. ECF No. 33.)
Nos. 75, 79 & 81.) The Court conducted a sentencing hearing on March 2, 2016 and sentenced

Pollard to a total term of imprisonment of 72 months. (Cr. ECF Nos. 99, 101 & 116.) Pollard

filed a notice of appeal. (Cr. ECF No. 106 & 113.)

        On appeal, Pollard contended that her sentence was procedurally and substantively

unreasonable. United States v. Pollard, No. 16-5318 (6th Cir 2017). (Cr. ECF No. 132.) The

United States Court of Appeals for the Sixth Circuit affirmed Pollard’s convictions and sentence.

(Id.)

        The factual basis for the charges underlying Pollard’s convictions is stated in the

presentence report (“PSR”):

        7.    In early 2010, the Philadelphia Scheme Development Center (PSDC),
              located in Philadelphia, Pennsylvania, detected an above average number
              of tax returns claiming the First Time Home Buyers Credit (FTHBC) had
              been prepared and filed through Freedom Tax Service, and an
              investigation into Freedom Tax Service was initiated by the Internal
              Revenue Service (IRS).

        8.    During the tax year of 2009, Bridgett Pollard owned Freedom Tax
              Service, a business involved in the preparation of tax returns, located at
              1470 Britton Rd., Memphis, Tennessee. During that tax filing season,
              Pollard and her employee, Sonya Harris, prepared 2008 tax returns. Tracy
              Hill, who was part owner of a previous tax preparation business with
              Pollard, also prepared tax returns under Pollard’s Electronic Filing
              Identification Number (EFIN) for Freedom Tax Service. Pollard, Hill, and
              Harris all used Pollard’s EFIN to prepare tax returns.

        9.    Pollard misrepresented the qualifications for the FTHBC to her clients by
              telling them they were eligible to claims the FTHBC with only the
              intention to purchase a house. Pollard persuaded her clients to claim the
              FTHBC by promising refunds in excess of $7,500.00. In an attempt to
              conceal her scheme, Pollard failed to review the tax returns with the
              clients beyond the amount they were to receive as a refund. This failure to
              review, specifically the FTHBC 5405 form, prevented clients from
              identifying false items on their tax returns. Some individuals were not
              aware that Pollard had filed their taxes and thought she merely attempted
              to secure a home loan for them. Pollard charged $1,000.00 or more per
              tax return.

                                               2
10.    On January 25, 2010, when first contacted by the IRS regarding this
       investigation, Pollard met with IRS agents, provided the documentation
       for the 2008 tax returns, and stated that Freedom Tax Service filed
       approximately 200 2008 tax returns and that 80% of their clients received
       a refund. Pollard stated that she paid Harris approximately $12,000.00 to
       $15,000.00 in cash as an employee of Freedom Tax Service. Harris had to
       be paid in case because she received disability and would lose her benefits
       if she were employed. It should be noted that the defendant did not
       provide any further cooperation in the investigation.

11.    On August 25, 2010, Harris met with IRS agents and stated that Pollard
       specifically instructed her to prepare tax returns claiming the FTHBC for
       individuals who intended to purchase a house but had not yet purchased a
       house and to list the value of the house at $75,000.00. By listing the house
       at a value of $75,000.00, they would receive the maximum credit amount
       of $7,500.00 Additionally, Pollard would file falsified Schedule C’s
       (business income/expenses claimed) claiming fake business income/losses
       in order to raise the refund amount received. Harris admitted that she
       knew Pollard was advising her to prepare false tax returns. After the
       preparation of the tax returns, Harris would give the information to Pollard
       to review and then transmit to the IRS.

12.    Tracy Hill did not provide a statement to the IRS agents regarding her
       involvement in this fraudulent income tax scheme.

13.    Investigators found that 56% of the 2008 tax returns prepared by Freedom
       Tax Service claimed the FTHBC resulting in a total amount of $995,
       964.00 in refunds. The IRS identified the following 15 false income tax
       returns prepared by Freedom Tax Service with a total tax loss to the
       government of $106,613.00. These individuals stated that Pollard was the
       individual who prepared their income tax returns.

Name of Taxpayer            Date of Event             False Amount Claimed
Courtney Campbell           03/12/2009                $7,500.00
Kelvisha Threlkeld          04/06/2009                $7,150.00
Kenneth Hunter              04/14/2009                $7,450.00
Veronica Claxton            04/15/2009                $7,572.00
Anthony Pogue               04/15/2009                $7,103.00
Laura King                  04/30/2009                $7,143.00
Charletta King              04/30/2009                $7,270.00
Latisha Rogers              05/12/2009                $6,587.00
Vickie Rogers               05/12/2009                $7,500.00
Pauline King                05/14/2009                $4,849.00
Larry Henderson             06/06/2009                $7,500.00

                                        3
Willie Henderson             08/04/2009                $7,476.00
Tabatha Warren               Date Unknown              $7,500.00
Theron Warren                Date Unknown              $7,500.00
Marquita Mackin              Date Unknown              $6,513.00

14.    When interviewed by IRS agents, Courtney Campbell, Kelvisha
       Threlkeld, Kenneth Hunter, Veronica Claxton, Anthony Pogue, Laura
       King, Charletta King, Latisha Rogers, Vickie Rogers, Pauline King, Larry
       Henderson, and Willie Henderson, all advised that they did not purchase a
       home and/or own a business in 2008 that would have qualified them for
       the FTHBC or Schedule C income.

15.    In an effort to determine the full extent of the fraud, IRS agents examined
       all of the returns filed by Freedom Tax Service for the 2008 tax year.
       Agents determined that there were a total of 97 returns filed that claimed
       both FTHBC and Schedule C business income/loss for the 2008 tax year.
       Four of those returns were excluded from the analysis as they claimed
       wages. Agents determined an average tax loss per return of $7,107 using
       the 12 audited returns included in the indictment as well as two amended
       returns and one rejected return that were determined to have similar false
       claims. The tax loss estimate for the unaudited returns for 2008 utilizing
       the average tax loss per return was $596,988. The total tax loss, including
       the 12 audited returns for the witnesses who testified at trial, rejected and
       amended returns and unaudited returns is $703,601. Post-trial, agents
       have conducted interviews with an additional 16 taxpayers to date who
       filed with Freedom Tax Service. They have verified that they did not
       purchase a home or own their own business for the 2008 tax year, and
       were therefore not eligible for those tax credits.

16.    Based on the aforementioned information, it appears Pollard is responsible
       for a total loss amount of $703,601.00

17.    On April 13, 2015, Pollard proceeded to trial for the instant offense.
       During the trial, Pollard was asked if she filed the returns for Courtney
       Campbell, Vickie Rogers, Pauline King, Laura King, Charletta King,
       Kelvisha Threlkeld, Kenneth Hunter, Veronica Claxton, Larry Henderson,
       and Latisha Rogers. Under oath, Pollard denied filing the tax returns for
       these individuals. All of these taxpayers specifically identified Pollard as
       the individual they met with at Freedom Tax Service and identified
       Pollard as the individual who prepared their respective tax returns.
       Additionally, Pollard testified that she did not receive any additional fees
       for the preparation of the tax returns. Almost all of the witnesses testified
       that they paid additional fees directly to Pollard outside of the fees which
       were directly deposited into her bank account for the preparation of the tax
       returns.

                                        4
(PSR ¶¶ 4–17.)

        B.   Civil Case Number 2:18-cv-02317-JPM-tmp

        On May 10, 2018, Movant filed the § 2255 motion alleging that trial counsel performed

deficiently by failing to:

                1.      object to the Court’s failure to orally pronounce the reason
                        for certain terms and conditions of supervised release (ECF
                        No. 1 at 4-6),

                2.      file a motion to suppress certain evidence (id. at 7),

                3.      object to the introduction of prior sworn testimony of
                        Courtney Campbell (id. at 9),

                4.      effectively cross-examine government witnesses during
                        trial (id. at 10-11), and

                5.      properly impeach government witnesses during cross-
                        examination. (Id. at 16.)

        On September 7, 2018, Pollard filed a reply withdrawing Issue 1. (ECF No. 12 at 1.)

That claim will not be further addressed.

II.     LEGAL STANDARDS

        Pursuant to 28 U.S.C. § 2255(a),

        [a] prisoner in custody under sentence of a court established by Act of Congress claiming
        the right to be released upon the ground that the sentence was imposed in violation of the
        Constitution or laws of the United States, or that the court was without jurisdiction to
        impose such sentence, or that the sentence was in excess of the maximum authorized by
        law, or is otherwise subject to collateral attack, may move the court which imposed the
        sentence to vacate, set aside or correct the sentence.

“A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of




                                                  5
fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted).

       A § 2255 motion is not a substitute for a direct appeal. See Bousley v. United States, 523

U.S. 614, 621 (1998). “[N]onconstitutional claims that could have been raised on appeal, but

were not, may not be asserted in collateral proceedings.” Stone v. Powell, 428 U.S. 465, 477

n.10 (1976). “Defendants must assert their claims in the ordinary course of trial and direct

appeal.” Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996). This rule is not absolute:

       If claims have been forfeited by virtue of ineffective assistance of counsel, then relief
       under § 2255 would be available subject to the standard of Strickland v. Washington, 466
       U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In those rare instances where the
       defaulted claim is of an error not ordinarily cognizable or constitutional error, but the
       error is committed in a context that is so positively outrageous as to indicate a “complete
       miscarriage of justice,” it seems to us that what is really being asserted is a violation of
       due process.

Id.

       Even constitutional claims that could have been raised on direct appeal, but were not, will

be barred by procedural default unless the defendant demonstrates cause and prejudice sufficient

to excuse his failure to raise those issues previously. El-Nobani v. United States, 287 F.3d 417,

420 (6th Cir. 2002) (withdrawal of guilty plea); Peveler v. United States, 269 F.3d 693, 698-99

(6th Cir. 2001) (new Supreme Court decision issued during pendency of direct appeal); Phillip v.

United States, 229 F.3d 550, 552 (6th Cir. 2000) (trial errors). Alternatively, a defendant may

obtain review of a procedurally defaulted claim by demonstrating his “actual innocence."

Bousley, 523 U.S. at 622.

       After a § 2255 motion is filed, it is reviewed by the Court and, “[i]f it plainly appears

from the motion, any attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion . . . .” Rule 4(b), Rules Governing

                                                6
Section 2255 Proceedings for the United States District Courts (“Section 2255 Rules”). “If the

motion is not dismissed, the judge must order the United States attorney to file an answer,

motion, or other response within a fixed time, or to take other action the judge may order.” Id.

The movant is entitled to reply to the Government’s response. Rule 5(d), Section 2255 Rules.

The Court may also direct the parties to provide additional information relating to the motion.

Rule 7, Section 2255 Rules.

       “In reviewing a § 2255 motion in which a factual dispute arises, ‘the habeas court must

hold an evidentiary hearing to determine the truth of the petitioner’s claims.’” Valentine v.

United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting Turner v. United States, 183 F.3d 474,

477 (6th Cir. 1999)). ‘“[N]o hearing is required if the petitioner’s allegations cannot be accepted

as true because they are contradicted by the record, inherently incredible, or conclusions rather

than statements of fact.’” Id. (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir.

1999)). Where the judge considering the § 2255 motion also presided over the criminal case, the

judge may rely on his or her recollection of the prior case. Blanton v. United States, 94 F.3d 227,

235 (6th Cir. 1996); see also Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977) (“[A] motion

under § 2255 is ordinarily presented to the judge who presided at the original conviction and

sentencing of the prisoner. In some cases, the judge’s recollection of the events at issue may

enable him summarily to dismiss a § 2255 motion . . . .”). Defendant has the burden of proving

that he is entitled to relief by a preponderance of the evidence. Pough v. United States, 442 F.3d

959, 964 (6th Cir. 2006).

       A claim that ineffective assistance of counsel has deprived a defendant of his Sixth

Amendment right to counsel is controlled by the standards stated in Strickland v. Washington,

466 U.S. 668 (1984). To demonstrate deficient performance by counsel, a petitioner must

                                                7
demonstrate that “counsel’s representation fell below an objective standard of reasonableness.”

Id. at 688.

        A court considering a claim of ineffective assistance must apply a “strong
        presumption” that counsel’s representation was within the “wide range” of
        reasonable professional assistance. [Strickland, 466 U.S.] at 689. The
        challenger’s burden is to show “that counsel made errors so serious that counsel
        was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
        Amendment.” Id., at 687.

Harrington v. Richter, 562 U.S. 86, 104 (2011).

        To demonstrate prejudice, a prisoner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. 2 “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id.

        It is not enough “to show that the errors had some conceivable effect on the
        outcome of the proceeding.” [Strickland, 466 U.S.] at 693, 104 S. Ct. 2052.
        Counsel’s errors must be “so serious as to deprive the defendant of a fair trial, a
        trial whose result is reliable.” Id., at 687, 104 S. Ct. 2052.

Richter, 562 U.S. at 104; see also id. at 111-12 (“In assessing prejudice under Strickland, the

question is not whether a court can be certain counsel’s performance had no effect on the

outcome or whether it is possible a reasonable doubt might have been established if counsel

acted differently. . . . The likelihood of a different result must be substantial, not just

conceivable.” (citations omitted)); Wong v. Belmontes, 558 U.S. 15, 27 (2009) (per curiam)

(“But Strickland does not require the State to ‘rule out’ [a more favorable outcome] to prevail.




        2
         “[A] court need not determine whether counsel’s performance was deficient before
examining the prejudice suffered by the defendant.” Strickland, 466 U.S. at 697. If a reviewing
court finds a lack of prejudice, it need not determine whether, in fact, counsel’s performance was
deficient. Id.

                                                  8
Rather, Strickland places the burden on the defendant, not the State, to show a ‘reasonable

probability’ that the result would have been different.” (citing Strickland, 466 U.S. at 694)).

       “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

356, 371 (2010).

       An ineffective-assistance claim can function as a way to escape rules of waiver
       and forfeiture and raise issues not presented at trial, and so the Strickland standard
       must be applied with scrupulous care, lest “intrusive post-trial inquiry” threaten
       the integrity of the very adversary process the right to counsel is meant to serve.
       Strickland, 466 U.S., at 689-690, 104 S. Ct. 2052. Even under de novo review,
       the standard for judging counsel's representation is a most deferential one. Unlike
       a later reviewing court, the attorney observed the relevant proceedings, knew of
       materials outside the record, and interacted with the client, with opposing counsel,
       and with the judge. It is “all too tempting” to “second-guess counsel's assistance
       after conviction or adverse sentence.” Id., at 689, 104 S. Ct. 2052; see also Bell v.
       Cone, 535 U.S. 685, 702, 122 S. Ct. 1843, 152 L. Ed. 2d 914 (2002); Lockhart v.
       Fretwell, 506 U.S. 364, 372, 113 S. Ct. 838, 122 L. Ed. 2d 180 (1993). The
       question is whether an attorney’s representation amounted to incompetence under
       “prevailing professional norms,” not whether it deviated from best practices or
       most common custom. Strickland, 466 U.S., at 690, 104 S. Ct. 2052.

Richter, 562 U.S. at 105.

III.   ANALYSIS

       A.      Ineffective Assistance of Counsel

               2.      Counsel’s failure to file a motion to suppress certain
                       evidence. (ECF No. 1 at 7.)

       Pollard contends that, rather than filing a motion to suppress, counsel filed a motion in

limine seeking to exclude evidence obtained in the warrantless search of Pollard’s office and that

the motion was denied as untimely. (Id.) The United States replies that Pollard’s claim is

conclusory, failing to state a basis for suppressing any files or what specific files should have

been suppressed. (ECF No. 7 at 9.) The United States has provided the affidavit of Pollard’s

trial counsel, Madeleine Savage-Townes, who replies that the motion was filed “when [Pollard]


                                                 9
provided information needed to file the motion.” (ECF No. 7-1 at 4.) Savage-Townes also states

that she cross-examined the United States’ witnesses “as to whether warrants were obtained for

the files and all other relevant information needed to expose how the files were obtained.” (Id.)

       Pollard has responded referencing “the twelve client[s’] tax record[s] which were the

basis of the government’s case against [Pollard], had [Savage-Townes] filed the motion to

suppress in a timely manner, it is highly likely that the government would not have been able to

present them as evidence and use the testimony of the witnesses the tax documents belonged to.”

       Pollard’s response fails to acknowledge that the evidence was deemed admissible at the

previous trial and consisted primarily of tax returns filed with the IRS, introduced as business

records. The testimonies of the taxpayers who went to Freedom Tax service to have their taxes

filed was clearly admissible. Pollard fails to describe the substance of any records or testimony

that would have been inadmissible. Even if timely filed, a motion to suppress business records

of the IRS would have been meritless. Pollard cannot demonstrate prejudice from the late-filed

motion. Issue Two is without merit and is DENIED.

               3.     Trial counsel performed deficiently by failing to object
                      to the introduction of the prior sworn testimony of
                      Courtney Campbell. (ECF No. 1 at 9.)

       Pollard contends that counsel failed to object to the introduction of Courtney Campbell’s

testimony from the previous trial and thus, failed to preserve the issue for direct appeal. (Id.)

The United States responds that Pollard fails to articulate any basis demonstrating that the

testimony was inadmissible or should have been excluded. (ECF No. 7 at 10.)

       Pollard has not provided facts or law supporting any valid objection to the introduction of

Campbell’s previous testimony.       Counsel is not ineffective by failing to raise frivolous

objections. Issue Three is without merit and is DENIED.

                                                10
               4.      Trial counsel performed deficiently by failing to
                       effectively cross-examine government witnesses. (ECF
                       No. 1 at 10-11.)

       Pollard contends that “counsel’s line of questioning” during cross-examination used

“harmful and prejudicial words such as ‘con artist’ and ‘scam’” which were detrimental to the

defense. (Id.) Pollard alleges that, during counsel’s cross-examination of prosecution witness

Vicki Rogers, “counsel elicited responses that required the witness to repeat everything harmful

that she said about [Pollard] during direct examination [ ] at least three to four times.” (Id.) The

United States responds that trial counsel tried repeatedly to undermine Rogers’ credibility, an

effective trial strategy. (ECF No. 7 at 10.) Attorney Savage-Townes responds that, “[a]s to the

cross-examination of Ms. Rogers, [ ] it was the strategy to rebut the testimony of Ms. Rogers

with the testimony of [Pollard], whereby [Pollard’s] testimony in the first trial proved

inconsistencies in Ms. Rogers’ statements and to counter the character the Ms. Rogers tried to

portray of [Pollard].” (ECF No. 7-1 at 5.) Defense counsel’s trial strategy was “interrupted”

when Pollard decided that she would not testify at the second trial. (Id. at 5.)

       The Court has reviewed the entire trial transcript, including counsel’s cross-examination

of each prosecution witness. (Cr. ECF Nos. 125–27.) Savage-Townes never used the words con

artist or scam during cross-examination. During cross-examination, Savage-Townes was able to

get all IRS employees to admit that, although the fraudulent tax returns contained Pollard’s

Electronic Filing Identification Number (“EFIN”), they had no way of knowing if a secretary,

rogue employee, or Pollard herself prepared and transmitted the return to the IRS. (Id.) Counsel

also established through cross-examination that the witnesses who filed fraudulent returns were

not solicited by Pollard, but heard about Freedom Tax Service through relatives, friends, and

neighbors. (Id.)

                                                 11
       Based on the Court’s review of counsel’s cross-examination of all witnesses, Pollard has

failed to establish that trial counsel’s performance was deficient or that she suffered any

prejudice from counsel’s performance.       Counsel’s cross-examination of each witness was

thorough in the face of overwhelming evidence of Pollard’s guilt. Issue Four is without merit

and is DENIED.

               5.     Trial counsel performed deficiently by failing to
                      properly impeach government witnesses during cross-
                      examination. (ECF No. 1 at 16.)

       Pollard contends that trial counsel failed to use favorable evidence from the first trial

where “witnesses testified that they were unclear about who was sitting on the other side of the

desk – who was really using the codes to submit the returns to the IRS” and did not “ask any

questions of the witnesses in regards to that evidence at the second trial.” (Id.) The United

States responds that Pollard fails to acknowledge that each witness was shown a photospread and

identified Pollard as the person who prepared the tax return and fails to demonstrate that further

cross-examination of the witnesses would have affected the outcome of the trial. (ECF No. 12 at

14.)

       As discussed supra, Savage-Townes cross-examined each IRS witness about the use of

Pollard’s EFIN and each witness acknowledged they had no way of knowing if someone else in

Pollard’s office was using the EFIN to transmit returns. Each tax filer identified Pollard during

direct examination. Pollard’s vague, conclusory statements of “favorable evidence” without any

specific factual support fail to state a viable claim under § 2255.   See Oliver v. United States,

961 F.2d 1339, 1343 n.5 (7th Cir. 1992) (“No hearing is required in a section 2255 proceeding if

the motion raises no cognizable claim, if the allegations in the motion are unreasonably vague,



                                               12
conclusory, or incredible[.]”). Pollard’s speculation fails to establish prejudice or deficient

performance. Issue Five is without merit and is DENIED.

 IV.   CONCLUSION

       The motion, together with the files and record in this case “conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). Pollard’s convictions are valid and her

motion is DENIED. Judgment shall be entered for the United States.

V.     APPELLATE ISSUES
       Pursuant to 28 U.S.C. § 2253(c)(1), the district court is required to evaluate the

appealability of its decision denying a § 2255 motion and to issue a certificate of appealability

(“COA”) “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); see also Fed. R. App. P. 22(b). No § 2255 movant may appeal

without this certificate. The COA must indicate the specific issue or issues that satisfy the

required showing. 28 U.S.C. § 2253(c)(2), (3). A “substantial showing” is made when the

movant demonstrates that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citation and internal quotation marks omitted); see also Henley v. Bell, 308 F.

App’x 989, 990 (6th Cir. 2009) (per curiam) (same). A COA does not require a showing that the

appeal will succeed. Miller-El, 537 U.S. at 337; Caldwell v. Lewis, 414 F. App’x 809, 814-15

(6th Cir. 2011). Courts should not issue a COA as a matter of course. Bradley v. Birkett, 156 F.

App’x 771, 773 (6th Cir. 2005) (quoting Miller-El, 537 U.S. at 337). In this case, for the reasons

previously stated, Movant’s claims lack substantive merit and, therefore, she cannot present a



                                               13
question of some substance about which reasonable jurists could differ. The Court DENIES a

certificate of appealability.

        The Sixth Circuit has held that the Prison Litigation Reform Act of 1995, 28 U.S.C.

§ 1915(a)-(b), does not apply to appeals of orders denying § 2255 motions.                Kincade v.

Sparkman, 117 F.3d 949, 951 (6th Cir. 1997). Rather, to appeal in forma pauperis in a § 2255

case, and thereby avoid the appellate filing fee required by 28 U.S.C. §§ 1913 and 1917, the

prisoner must obtain pauper status pursuant to Fed. R. App. P. 24(a). Kincade, 117 F.3d at 952.

Rule 24(a) provides that a party seeking pauper status on appeal must first file a motion in the

district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1). However, Rule 24(a)

also provides that if the district court certifies that an appeal would not be taken in good faith, or

otherwise denies leave to appeal in forma pauperis, the prisoner must file his motion to proceed

in forma pauperis in the appellate court. See Fed. R. App. P. 24(a)(4)-(5).

        In this case, for the same reasons the Court denies a certificate of appealability, the Court

determines that any appeal would not be taken in good faith. It is therefore CERTIFIED,

pursuant to Fed. R. App. P. 24(a), that any appeal in this matter would not be taken in good faith,

and leave to appeal in forma pauperis is DENIED. If Movant files a notice of appeal, she must

also pay the full $505 appellate filing fee (see 28 U.S.C. §§ 1913, 1917) or file a motion to

proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of Appeals within

thirty (30) days (see Fed. R. App. P. 24(a)(4)-(5)).

        SO ORDERED, this 9th day of July, 2021.

                                                       /s/ Jon P. McCalla
                                                       JON PHIPPS MCCALLA
                                                       UNITED STATES DISTRICT JUDGE



                                                 14
